                            FREEMAN, NOOTER & GINSBERG
                                        ATTORNEYS AT LAW
LOUIS M. FREEMAN                                                               75 MAIDEN LANE
THOMAS H. NOOTER                                                                  SUITE 503
LEE A. GINSBERG                                                               NEW YORK, N.Y. 10038
   _________                                                                        _________

                                                                                       _____
NADJIA LIMANI                                                                    (212) 608-0808
OF COUNSEL                                                                   TELECOPIER (212) 962-9696
    _________                                                                E-MAIL: FNGLAW@AOL.COM
CHARLENE RAMOS                                                                  WWW.FNGLAW.COM
OFFICE MANAGER


                                           April 1, 2020


BY ECF
Honorable Ronnie Abrams
United States District Judge
United States Courthouse
40 Centre Street
New York, New York 10007

                                     Re: U.S. v. Hallil Tabar
                                        17 CR 618 (RA)


Dear Judge Abrams:

       I represent, Hallil Tabar, a defendant in the above listed case. As you may recall, Mr.
Tabar was recently released on bail. In addition, while he was in custody he underwent an
emergency neurosurgery procedure. He was in very substantial pain prior to the surgery and,
although the operation was successful, he remains in pain.

        He has been using over the counter medicines such as Tylenol and Ibruprofen but has not
gotten any relief. His doctors have offered to prescribe opioids to treat the pain. However, Mr.
Tabar does not want to take opioids. As I am sure you are aware, the use of opioids has a very
dangerous side to it since we know the effects of long-term use, leading to possible addiction. As
an alternative to using prescription medication, he was examined by a doctor and was given a
medical marijuana certification.

       He now seeks permission from the court to permit him to use this certification to obtain
and use medically prescribed marijuana to deal with his pain. Because he will test positive for
marijuana, if he is permitted to use it, Pre-Trial Services believes that the court, if so inclined,
needs to approve this use and modify his bail conditions to permit the use and to recognize that it
would not be a violation of his bail conditions if he tests positive for such use.




                                                                                                         1
        I have attached a copy of the marijuana certification hereto.


                                                             Respectfully,

                                                             /s/ Lee Ginsberg
                                                             Lee Ginsberg

Encl.

cc: Nicholas Folly (By Email and ECF)
    Catherine Ghosh (By Email and ECF)
    U.S. PTO Mohammed Ahmed (by Email)




            Application denied. "Federal law prohibits the use of marijuana for any purpose."
            United States v. Derrick Atkins, 10-CR-391-05 (CM) (S.D.N.Y. Jan 22, 2019), ECF
            No. 1787. The Controlled Substances Act categorizes marijuana as a Schedule I drug.
            See 21 U.S.C. § 812(b)(1),(c). "Although some medical marijuana is legal in [New
            York] as a matter of state law, the state’s law conflicts with federal law. Where there
            is a conflict between federal and state law with respect to marijuana, '[t]he Supremacy
            Clause unambiguously provides . . . federal law shall prevail.'" United States v.
            Schostag, 895 F.3d 1025, 1028 (8th Cir. 2018) (quoting Gonzales v. Raich, 545 U.S.
            1, 29 (2005).

            SO ORDERED

                                                        __________________________________
                                                        Hon. Ronnie Abrams
                                                        4/3/2020




                                                                                                 2
